DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: on figures 1 and 3 item “110”, appears on the description as “1-10”. Additionally on figure 3 item “211” appears on the description as “21-1”  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is 191 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: on page 29, paragraph 2 says “generahzable” it should be generalizable.  Appropriate correction is required.
Claim Objections
Regarding Claims 1-15 objected to because of the following informalities: the applicant is requested to remove the numbers in parenthesis for claim clarity and consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with idiomatic and grammatical issues and narrative issues, some of which result in antecedent basis issues that are indefinite. Applicant is required to review all the claims and make the appropriate corrections. Some examples are provided below. 
Regarding Claim 1, applicant claims “said self-moving robotized platform(100) also comprises at least one driving wheel, in which it is implemented a computer procedure….” It is indefinite and unclear whether “it” refers to the robotized platform or the driving wheel. For purposes of examining, Examiner assumed that “it” refers to the robotized platform. 
Claim 1 also recites “said first layer, or a second layer external to said first layer, are configured to perform, …., a cushioning layer made of deformable material in a non-permanent way”. This is indefinite because it is unclear how a first layer is configured to perform a cushioning layer. If Applicant meant to say that the first or second layer included a cushioning layer, then it would make more sense. This also could be a result of a grammatical and idiomatic errors due to literal translation. The same issue is in Claim 5. Applicant is suggested to review the claims and correct for these issue throughout all the claims. 
Regarding claim 8, “the solicitations” is indefinite because it lacks antecedent basis and unclear what it refers to. Claim 8 is also a narrative and indefinite with antecedent basis issues and unclear on which limitations and commas refer to which 
Regarding claim 9, applicant claims the “qualitatively similar to the motion of a very light empty box” it is unclear what applicant is trying to claim based on the specification. Applicant only mentions “lightweight box” in paragraphs 65 and 122. However, no specifics have been provided in regard to what a “very light empty box” is? Due to the metes and bounds of the claim subject matter being indefinite the claims will not be treated on the merit.  
Regarding claim 11, applicant claims the “qualitatively similar to the motion of a very light empty box” and “sticky box” it is unclear what applicant is trying to claim based on the specification. Applicant only mentions “lightweight box” in paragraphs 65 and 122. Furthermore what applicant claims the box being sticky it is unclear what this is even though applicant describes it in generalized terms in paragraphs 123 to 132. Applicant fails to provide any specifics as to what they consider to be “sticky” thus this term is indefinite. However, no specifics have been provided in regard to what a “very light empty box” and “sticky box” are? Due to the metes and bounds of the claim subject matter being indefinite the claims will not be treated on the merit.  
Claim 11 also recites “the element with which pressure is exerted…” There is no antecedent basis for “the element…” and is indefinite on what “the element” refers to. 
Regarding Claim 14, applicant recites “said removable cover.” However, this is indefinite because it lacks antecedent basis and is unclear what the removable cover refers to. Parent Claim 1 only mentions “a cover”. Claim 13, which Claim 14 is not dependent on mentions “a removable cover”. This issue could be corrected if Claim 14’s dependency was changed to depend on Claim 13. 
Claims 2-15 are also rejected because they do not resolve their parent claim’s (Claim 1) deficiencies. As such, the claims have been examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-8, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL reference Norbert Elkmann et al: “Tactile Sensing for Safe Physical Human-Robot Interaction”, in view of Schnittman et al. (US 20080276407 A1) (hereinafter referred to as “Elkmann” and “Schnittman”, respectively.) 
Regarding claim 1, Elkmann discloses:
A Self-moving robotized platform (100) [Elkmann Page 215 3rd paragraph “The LiSA assistant robot mainly consists of a mobile robot base with a robotic arm mounted atop”] comprising:
a cover configured as a pressure sensor which covers at least part of an outer lateral faces of said self-moving robotized platform (100); [Elkmann teaches (Elkmann, page 215, paragraph 3, and figure 10), , "The LiSA robot has been equipped with fourteen geometry-adapted skin patches (Figure 10). Five of them are located on the robot base, four on the lower segment of the robotic arm and five on the upper segment.”] 
a computing unit configured to control trajectories of the motion of said self-moving robotized platform (100) by means of control commands which impose instantaneous speeds computed in real time as a function of instantaneous pressures detected by said cover configured as a pressure sensor, [Elkmann teaches (Elkmann, page 214, under subtitle “Sensor Controller”), "Our tactile sensing system is equipped with an intelligent sensor controller as front end. It contains microcontroller based circuits scanning and sampling the connected tactile transducers.” Additionally, (Elkmann, page 215, chapter V, “Implementation of Forced-Guided Motion Control”), "Due to the artificial skin we are able to detect forces applied to the robot's surface. By interpreting there forces as motion commands, it is possible to implement touch-based motion control algorithms.” Also, (Elkmann, page 2016, Paragraph 3, and figure 13), "As shown in figure 13, forces F_i applied to the skin patches result in a toque M_res which the control algorithms try to compensate. Thus the affected axis is moving in the direction of the resulting torque with the speed V_rot as calculated in equation 1.”]
Wherein said cover, configured as pressure sensor, comprises: 
a first layer configured to constitute one or more electrical components connected in a circuit, whose electrical characterization varies depending on a pressure with which said cover is squeezed, and this variation of the electrical characterization is continuous at least in a range of squeezing pressures which are applied; [Elkmann teaches (Elkmann, page 213, column 1, paragraph 5, and Figure 3), "…we implemented an energy-absorbing layer into the tactile sensor solution applied to our robot LiSA.” Additionally, (Elkmann, page 213, under subtitle “Tactile Transducer Technology”) …”Instead of classic cables, textile conductive paths span a sensor matrix which consists of flexible sensor cells. The individual sensor cells are based on variable, pressure dependent resistors"...]
 said first layer, or a second layer external to said first layer, are configured to perform, at least on a portion of the outer lateral faces of said robotized platform (100), a cushioning layer made of a deformable material in a non-permanent way; [Elkmann teaches (Elkmann, page 213, column 2, paragraph 3, and Figure 3), “The structure of the 
and said self-moving robotized platform (100) 
in which it is implemented a computer procedure that, in function of measured electric quantities, makes an estimate of the components of the pressures exerted orthogonally on the lateral faces of 44WO 2017/085589PCT/IB2016/056707 said self-moving robotized platform (100), identifying both the areas where said pressures are exerted and their intensity; [Elkmann teaches, (Page 215, under Chapter V, "Implementation of Force-Guided Motion Control”), "Due to the artificial skin we are able to detect forces applied to the robot's surface. By interpreting there forces as motion commands, it is possible to implement touch-based motion control algorithms.” Additionally, (Elkmann, Page 216, under subtitle “Axis-wise motion control”), “For axis 1 and axis 2, axis-wise motion control algorithms are implemented. The control algorithms are mainly based upon a torque compensation approach. In accordance with Figure 12 these algorithms are activated if forces are applied to the skin patches A or B.”] 
and are identifiable both the cases in which pressures are exerted in a single area and cases in which pressures are exerted in a plurality of areas of the lateral surfaces; [Elkmann teaches, (Elkmann, Page 216, Paragraph 3, figure 13, and equation 1), "As shown in figure 13 forces F_i applied to the skin patches result in a toque M_res which the control algorithms try to compensate. Thus the affected axis is moving in the direction of the resulting torque with the speed V_rot as calculated in equation 1.”]
and said computer procedure computes, in an approximate way, also the directions of movement and the rotations which are compatible with the detected pressures; [Elkmann teaches, (Elkmann, page 216, under the subtitle “Cartesian Motion Control”, and Figure 14), “The cylindrical casting of the lifting spindle is covered by skin 
and said control commands As described above, Elkmann teaches how the control algorithms described on chapter V, pages 215, and 216, can move the robot arm based on forces applied to the skin patches. And (Elkmann, equation 1, page 216), shows that the speed and acceleration are a function of the forces and torques on the robot. 
Although not explicitly stated, Elkmann mentions the robot assistant LiSA, having a mobile base (See Elkmann, page 215, column 1, paragraph 2), however Elkmann never explicitly mention the use of wheels, therefore Elkmann fails to disclose: 
…said self-moving robotized platform also comprises at least one driving wheel… …and said control commands for said at least one driving wheel… However, [Schnittman teaches, (Schnittman, paragraph 67, and Figure 2) …"the drive system 400 includes, right and left wheels" Also on figure 2, see wheels 410 and 420.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Elkmann, to incorporate the teachings of Schnittman to add wheels to Elkmann’s robot LiSA base to complement mobile support to the robot base.  
Regarding claim 2, the combination of Elkmann and Schnittman as shown in the rejection above, discloses all of the limitations of claim 1. Elkmann further discloses:
 The self-moving robotized platform (100) according to claim 1, in which said first layer comprises a sequence of tactile films (1 10) disposed so as to cover at least part of the lateral faces of said robotized platform (100), [Elkmann teaches (Elkmann, page 215, paragraph 3, and figure 10), "The LiSA robot has been equipped with fourteen geometry-adapted skin patches (Figure 10). Five of them are located on the robot base, four on the lower segment of the robotic arm and five on the upper segment.” Further, (Elkmann, page 215, column 2, paragraph 2), “the top layer forms the tactile sensor layer”…] 
and said tactile films (1 10) are made of a conductor or semi-conductor material whose electrical characterization varies continuously depending on the pressure with which said tactile films (1 10) are squeezed. [Elkmann teaches, (Elkmann, page 213, under subtitle “Tactile Transducer Technology”) …”Instead of classic cables, textile conductive paths span a sensor matrix which consists of flexible sensor cells. The individual sensor cells are based on variable, pressure dependent resistors"...]
Regarding claim 3, the combination of Elkmann, and Schnittman, as shown in the rejection above, discloses all of the limitations of claim 2. Elkmann further discloses:
The self-moving robotized platform (100) according to claim 2, in which said tactile films (1 10) are made of a conductor or semi-conductor material having the property of varying its electrical resistance depending on the pressure with which said tactile films (1 10) are squeezed. [Elkmann teaches, (Elkmann, page 213, under subtitle “Tactile Transducer Technology”) …The individual sensor cells are based on variable, pressure dependent resistors"...]
Regarding claim 4, the combination of Elkmann, and Schnittman, as shown in the rejection above, discloses all of the limitations of claim 2. Elkmann further discloses:
The self-moving robotized platform (100) according to claim 2, wherein said tactile films (1 10) are connected in at least one powered electric circuit, [Elkmann teaches, (Elkmann, page 214, column two, under subtitle “Sensor Topology”, and figure 7), “As shown on figure 7, a CAN or a USB bus can be used to connect the multiple sensor controllers to a superordinate control… …the safety switch of each sensor controller can be integrated in the robots system’s safety circuit”…] 
and said electrical circuit also includes components able to measure analog electrical quantities, and to make such measures available so that they can be automatically processed by computer. [Elkmann teaches, (Elkmann, page 214, column one, under subtitle “Sensor Controller”, and figure 6), “The resistance change of the selected sensor cells is measured by an integrated ADC”… …”the data may thus be integrated into the robot control for further processing or visualization.”]
Regarding claim 7, the combination of Elkmann and Schnittman as shown in the rejection above, discloses all of the limitations of claim 1. Elkmann fails to disclose:
Elkmann further discloses:
The self-moving robotized platform (100) according to claim 1, wherein said speed and acceleration is calculated to determine the motion commands for said self-moving robotized platform (100), and their calculation also depends on parameters which can be settled in the calibration phase. [Elkmann teaches, (Elkmann, Page 216, under subtitle “Axis-wise motion control”), “For axis 1 and axis 2, axis-wise motion control algorithms are implemented. The control algorithms are mainly based upon a torque compensation approach. In accordance with Figure 12 these algorithms are activated if forces are applied to the skin patches A or B.” Also, (Elkmann, page 216, under the subtitle “Cartesian Motion Control”, and Figure 14), “The cylindrical casting of the lifting spindle is covered by skin patch C (cf. Figure 12). Pushing this cylinder causes a change of the gripper’s position in a horizontal plane. To achieve this movement we need to detect the 
The calculation for the robot acceleration is not explicitly stated by Elkmann, However, [Schnittman teaches, (Schnittman, paragraph 12), “Implementations of this aspect of the disclosure may include one or more of the following features. In some implementations, the controller alters a drive direction of the robot in response to a signal received from the accelerometer indicating an abrupt speed change. The controller alters a drive direction of the robot in response to a signal received from the accelerometer indicating stasis of the robot. The controller reduces a drive speed of the robot in response to a signal received from the accelerometer indicating a maximum speed. In some examples, the maximum speed is between about 200 mm/s and about 400 mm/s.”]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Elkmann, to incorporate the teachings of Schnittman to add the algorithm, indicating an abrupt speed change detected by the accelerometer, to the robot system so the controller can calculate the acceleration or speed change to control the robot. 
Regarding the limitation …“and their calculation also depends on parameters which can be settled in the calibration phase.” is optional language because is not required.
Regarding claim 8, the combination of Elkmann and Schnittman as shown in the rejection above, discloses all of the limitations of claim 1. Elkmann further discloses:
The self-moving robotized platform (100)according to claim 1, wherein said platform, in the presence of pressures exerted in opposite way, and on approximatively the same line, so as to cancel each other, at least partially, [Elkmann teaches, (Elkmann, Page, 216), As shown in Figure 13 forces Fi applied to the skin patches result in a torque 
said platform (100) performs a process that provides to carry out an estimate of the solicitations on said at least one driving wheel, and to identify the presence, or absence, of components of torques characterized in that: a) they are not entirely attributable to the control commands generated on the basis of other user commands, b) they potentially contribute to a motion of the platform (100) having a component along the direction orthogonal to said line on which said pressures act so as to cancel each other, at least partially; and in case of presence of torques characterized as mentioned in points a) and b), a computing unit comprised in said self-moving robotized platform (100), generates control commands 
[Elkmann teaches, (Elkmann, page 216, under the subtitle “Cartesian Motion Control”, and Figure 14), “The cylindrical casting of the lifting spindle is covered by skin patch C (cf. Figure 12). Pushing this cylinder causes a change of the gripper’s position in a horizontal plane. To achieve this movement we need to detect the individual forces F_i applied to the cylinder and sum up the appropriate force velocity of movement (figure 14). It can be used to calculate the necessary rotational speeds for the axes 1 and 2 to move the manipulator as desired.”]
Regarding claim 12, the combination of Elkmann and Schnittman as shown in the rejection above, discloses all of the limitations of claim 1. Elkmann fails to disclose:
The self-moving robotized platform (100) according to claim 1, wherein said control commands for said at least one driving wheel are suited to move said self-moving robotized platform (100) As described above, Elkmann teaches how the control algorithms 
Although Elkmann discusses about limiting the robot speed, on the introduction section, Elkmann fails to disclose:
in a way which is characterized by having a limited speed and a limited acceleration. However, [Schnittman teaches, (Schnittman, paragraph 67, and figures 4, and 5), “The gear boxes 414, 424 and the drive motors 412, 422 are configured to propel the robot at a maximum velocity of between about 200 mm/s and about 400 mm/s (preferably 306 mm/s) and a maximum acceleration of about 500 mm/s.sup.2”]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Elkmann, to incorporate the teachings of Schnittman to set speed and acceleration limits on the robot system, so in the event that something goes wrong, the damaged caused is reduced. (See Elkmann’s introduction, paragraphs 2 and 3) for this motivation. 
Regarding claim 13, the combination of Elkmann and Schnittman as shown in the rejection above, discloses all of the limitations of claim 1. Elkmann fails to disclose:
Elkmann fails to disclose:
The self-moving robotized platform (100) according to claim 1, in which said cover configured as a pressure sensor, is a removable cover which can be applied temporarily to cover at least part of the outer lateral faces of said self-moving robotized platform (100). [Schnittman teaches, (Schnittman, paragraph 66, and figures 1 and 5), “the robot 100 includes a body 300 configured to substantially follow the contours of the chassis 200”… ... “In some examples, a handle 330 is disposed on or defined by an upper portion of the body 300. In other examples, the handle 330 is secured to or extends from a mounting 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Elkmann, to incorporate the teachings of Schnittman to make the skin patches on Elkmann’s robot system, removable to if one or more fail they can be easily replaced. (See Elkmann, page 213, column 2, paragraph 1) for this motivation.

Regarding claim 14, the combination of Elkmann and Schnittman as shown in the rejection above, discloses all of the limitations of claim 1. Due to the 112b examiner is assuming claim 14 may depend on claim 13, the removable cover is already cover by claim 13 rejection above. 
 Elkmann and Schnitman further discloses:
The self-moving robotized platform (100) according to claim 1, wherein said removable cover configured as a pressure sensor is associated to computing means apt to process the detected information of pressure, and able to interface other systems for the control of the movement of said self-moving robotized platform (100). 
Elkmann discloses:
[Elkmann, (Page 215, under Chapter V, "Implementation of Force-Guided Motion Control”), "Due to the artificial skin we are able to detect forces applied to the robot's surface. By interpreting there forces as motion commands, it is possible to implement touch-based motion control algorithms.” Additionally, (Elkmann, Page 216, under subtitle “Axis-wise motion control”), “For axis 1 and axis 2, axis-wise motion control algorithms are implemented. The control algorithms are mainly based upon a torque compensation 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Elkmann, to incorporate the teachings of Schnittman to make the skin patches on Elkmann’s robot system, removable to if one or more fail they can be easily replaced. (See Elkmann, page 213, column 2, paragraph 1) for this motivation.
Regarding claim 15, the combination of Elkmann and Schnittman as shown in the rejection above, discloses all of the limitations of claim 1. Elkmann further discloses:
The self-moving robotized platform (100) according to claim 1, whenever said first layer is configured to perform, at least on a portion of the outer lateral faces of said robotized platform (100), a cushioning layer made of a material deformable in a non-permanent way, said first layer is overlaid on to a further layer, also configured to perform a cushioning layer on the areas covered by said first layer. [Elkmann teaches, (Elkmann, page 215, under the tittle “An Artificial Skin for LiSA”, and figure 11), “The skin patches were designed in a way that they entirely protect the robot in its directions of movement. The size and number of sensor cells and thus the attainable spatial resolution varies across the robot, depending on the positions of the skin patches.”] 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Elkmann, to accommodate layers and/or add more layers as necessary since the layers have already been discussed, the only difference is more layers are repeated depending on robot type and resolution desired.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Elkmann, in view of Schnittman and in further view of Lagasse et al (US 4014217 A), hereinafter referred to as Lagasse.
Regarding claim 5, the combination of Elkmann, and Schnittman, as shown in the rejection above, discloses all of the limitations of claim 2. Elkmann further discloses:
The self-moving robotized platform (100) according to claim 2, wherein said layer configured to perform, at least on a portion of the outer lateral faces of said robotized platform (100), a cushioning layer made of a deformable material in a non-permanent way, is a second outer layer (210), [Elkmann teaches, (Elkmann, page 215, column 2 paragraph 2, and figure 11), “The top layer froms the tactile layer, the middle is a cushioning layer”… also figure 11 shows an exploded view on the layer arrangement.”] 
Ekman does contain both the tactile and cushioning layer however just in different order with the tactile layer being external. However [Lagasse teaches, (Lagasse, Column 5, lines 24-29) “In the case of a pick-up of this type, one side of the supple layer 1 is free and the pressures are applied directly to the supple layer 1, so that the pick-up can be extremely sensitive. We would like to note that nothing keeps the layer 1 from being fixed in a detachable way on the circuit 2 in order to make it interchangeable.”]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Elkmann, and Schnittman, to incorporate the teachings of Lagasse and interchange the layers so the cushioning layer is external, and the tactile layer internal. Because this allows for the variation of how sensitive the layers can be. See (Lagasse, Column 5, lines 24-29), for this motivation.
Although not explicitly stated, in Elkmann or Schnittman references, the combination of Elkmann, and Schnittman fails to disclose: 
and said second outer layer (210) is constituted by viscoelastic foams, or foam rubber, and these materials are characterized by an elastic coefficient "k" (21 1 ), so as they can return to assume the their original shape after having undergone a deformation caused by a pressure, even slight, exerted on their outer surface. However, [Lagasse 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Elkmann, and Schnittman, to incorporate the teachings of Lagasse, and add the thin layer, made of silastene foam charged by carbon and sine metal powder, to the cushioning layer on Elkmann and Schnittman combination, so that the cushioning layer can have conductive properties. (See Lagasse Col 1 Lines 40-55) for this motivation. 
Regarding claim 6, the combination of Elkmann, and Schnittman, as shown in the rejection above, discloses all of the limitations of claim 1. Elkmann further discloses:
The self-moving robotized platform (100) according to claim 1, wherein said layer configured to perform, [Elkmann teaches, (Elkmann, page 215, column 2 paragraph 2, and figure 11), “The top layer froms the tactile layer, the middle is a cushioning layer”… also figure 11 shows an exploded view on the layer arrangement.” In addition, (Elkmann, page 213, column 2 paragraph 3, and figure 3), the structure of the textile sensor system allows for integrating application-specific cushioning zones (figure 3). They consist of special energy-absorbing materials…”]
Ekman does contain both the tactile and cushioning layer however just in different order with the tactile layer being external. However [Lagasse teaches, (Lagasse, Column 5, lines 24-29) “In the case of a pick-up of this type, one side of the supple layer 1 is free and the pressures are applied directly to the supple layer 1, so that the pick-up can be 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Elkmann, and Schnittman, to incorporate the teachings of Lagasse and interchange the layers so the cushioning layer is external, and the tactile layer internal. Because this allows for the variation of how sensitive the layers can be. See (Lagasse, Column 5, lines 24-29), for this motivation.

The combination of Elkmann and Schnittman further teaches:
and said electrical circuit also includes components able to measure analog electrical quantities and to make them available so that they can be automatically processed by computer; [Elkmann teaches, (Elkmann, page 214, column one, under subtitle “Sensor Controller”, and figure 6), “The resistance change of the selected sensor cells is measured by an integrated ADC”… …”the data may thus be integrated into the robot control for further processing or visualization.”]
and said material electrically sensitive to pressure also presents a thickness such that, under the effect of such pressures, it assumes an elastic behavior suitable to implement also a cushioning function. [(Elkmann, page 215, column 2 paragraph 5, and figure 11), “in accordance to the bumpers at the robot base we integrated a 40 mm thick cushioning layer into the skin patches placed at the mobile robot base. The skin patches at the robotic arm have been equipped with a 20 mm thick cushioning layer.”]
The combination of Elkmann and Schnittman fails to disclose: 
…a cushioning layer … …and it is made of a material electrically sensitive to pressure which, inserted in an electrical circuit, has an electrical characterization depending from the pressures to which it is subjected,… However, [Lagasse teaches (Lagasse, Colum 4, lines 60-62) …”This layer 1 has the advantage of high elastic deformation capability and its resistivity is a function of its state of compression.”]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Elkmann, and Schnittman, to incorporate the teachings of Lagasse, and add the thin layer, made of silastene foam charged by carbon and sine metal powder, to the cushioning layer on Elkmann and Schnittman combination, so that the cushioning layer can have conductive properties. (See Lagasse Col 1 Lines 40-55) for this motivation. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elkmann, in view of Schnittman and in further view of Koselka et al (US 20050216126 A1), hereinafter referred to as Koselka.
Regarding claim 10, the combination of Elkmann, and Schnittman, as shown in the rejection above, discloses all of the limitations of claim 1. Elkmann further discloses:
The self-moving robotized platform (100) according to claim 1, wherein said control commands for said at least one driving wheel, when a pressure is exerted in at least one area of the lateral surfaces of said self-moving robotized platform (100), are suited to move said self-moving robotized platform (100) As described above, Elkmann teaches how the control algorithms described on chapter V, pages 215, and 216, can move the robot arm based on forces applied to the skin patches. And (Elkmann, equation 1, page 216), shows that the speed and acceleration are a function of the forces and torques on the robot. 

The combination of Elkmann and Schnittman fails to disclose: 
…along a direction having a prevalent component which opposes to the detected pressure. However, [Koselka teaches (Koselka, 0033), …”The top of PRA 106 in this embodiment is a tray, which may be used by its owner to transport objects. For example, an elderly or disabled person might be able to make a meal or a snack, but may be unable to carry it to a different room if they use a walker or wheel chair. In this embodiment the user may place food on the tray, and the PRA then may follow the user to a dining area”... 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Elkmann, and Schnittman, to incorporate the teachings of Koselka, and add the following feature to the robot system, so the robot can follow the user when its sensor is pressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN P VILLAMIL whose telephone number is (571)272-7903.  The examiner can normally be reached on M-F TW 8:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.P.V./Examiner, Art Unit 3666                                                                                                                                                                                                     
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666